Name: Decision of the EEA Joint Committee No 3/94 of 8 February 1994 amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakings
 Type: Decision
 Subject Matter: competition;  organisation of transport;  European construction;  air and space transport
 Date Published: 1994-03-30

 30.3.1994 EN Official Journal of the European Communities L 85/65 DECISION OF THE EEA JOINT COMMITTEE No 3/94 of 8 February 1994 amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakings THE EEA JOINT COMMITTEE, Having regard to the Agreement of the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the Europena Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas the list contained in Article 3 (1) of Protocol 21 to the Agreement reflects the general state of Community law in this field; whereas Council Regulation (EEC) No 2410/92 of 23 July 1992 amending Regulation (EEC) No 3975/87 laying down the procedure for the application of the rules on competition to undertakings in the air transport sector (1), should therefore be included in that list, HAS DECIDED AS FOLLOWS: Article 1 In Article 3 (1) of Protocol 21 to the Agreement the following shall be inserted in point 13 (Council Regulation (EEC) No 3975/87) after the indent referring to Council Regulation (EEC) No 1284/91:  392 R 2410: Council Regulation (EEC) No 2410/92 of 23 July 1992 (OJ No L 240, 24. 8. 1992, p. 18). Article 2 This Decision shall enter into force on 1 July 1994, provided that all the notifications required under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 3 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 8 February 1994 By the EEC Joint Committee The President N. VAN DER PAS (1) OJ No L 240, 24. 8. 1992, p. 18.